Title: From Thomas Jefferson to James Madison, 1 June [1797]
From: Jefferson, Thomas
To: Madison, James


                    
                        Philadelphia June 1. [1797]
                    
                    I wrote you on the 18th. of May. The address of the Senate was soon after that. The first draught was responsive to the speech and higher toned. Mr. Henry arrived the day it was reported. The addressers had not as yet their strength around them. They listened therefore to his objections, recommitted the paper added him and Tazewell to the committee, and it was reported with considerable alterations. But one great attack was made on it, which was to strike out the clause approving every thing heretofore done by the Executive. The clause was retained by a majority of four. They recieved a new accession of members, held a Caucus, took up all the points recommended in the speech, except the raising money, agreed the lists of every committee, and on Monday passed the resolutions and appointed the committees by an uniform vote of 17 to 11. (Mr. Henry was accidentally absent, Ross not then come.) Yesterday they took up the nomination of J. Q. Adams to Berlin which had been objected to as extending our diplomatic establishment. It was approved by 18 to 11. (Mr. Tatnall accidentally absent.) From these proceedings we are able to see that 18. on the one side and 10 on the other, with two wavering votes will decide every question. Schuyler is too ill to come this session, and Gunn is not yet come. Pinckney (the Genl.) John Marshall and Dana are nominated envoys extraordinary to France. Charles Lee consulted a member from Virginia to know whether Marshall would be agreeable. He named you as more likely to give satisfaction. The answer was ‘nobody of Mr. Mad’s way of thinking will be appointed.’
                    The Representatives have not yet got through their address. An amendment of Mr. Nicholas’s which you will have seen in the papers was lost by a division of 46. to 52. A clause by Mr. Dayton expressing a wish that France might be put on an equal footing with other nations was inserted by 52. against 47. This vote is most worthy of notice, because the moderation and justice of the proposition being unquestionable, it shews that there are 47. decided to go all lengths, to prevent accomodation. No other members are expected. The absent are two from Massachusets (not elected) one from Tennissee (not elected) Benson from S.C. who never attends and Burgess of N. Carolina. They have received a new orator from the district of Mr. Ames. He is the son of the Secretary of the Senate. They have an accession from S.C. also, that state being exactly divided in the H. of Repr. I learn the following facts which give me great concern. When the British treaty arrived at Charleston, a meeting as you know was called, a committee of 15. appointed  of whom Genl. Pinckney was one. He did not attend. They waited for him, sent for him: he treated the mission with great hauteur, and disapproved of their meddling. In the course of subsequent altercations he declared that his brother T. Pinckney approved of every article of the treaty under the existing circumstances. And since that time the politics of Charleston have been assuming a different hue. Young Rutledge joining Smith and Harper is an ominous fact as to that whole interest.
                    Tobacco is at 9. Dollars here, flour very dull of sale. A great stagnation in Commerce generally. During the present uncertain state of things in England the merchants seem disposed to lie on their oars. It is impossible to conjecture the rising of Congress: as it will depend on the system they decide on, whether of preparation for war, or inaction.—In the vote of 46. to 52. Morgan, Machir, and Evans were of the majority, and Clay kept his seat, refusing to vote with either. In that of 47 to 52. Evans was the only one of our delegation who voted against putting France on an equal footing with other nations.—P.M. So far I had written in the morning. I now take up my pen to add that the address having been reported to the house, it was moved to disagree to so much of the amendment as went to the putting France on an equal footing with other nations; and Morgan and Machir turning tail (in consequence as is said of having been closeted last night by Charles Lee) the vote was 49. to 50. So the principle was saved by a single vote. They then moved to insert that compensation for spoliations shall be a sine qua non, and this will be decided tomorrow.
                